UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                 No. 99-4513

LARRY ROSCOE GUNNELL, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CR-99-22)

Submitted: January 31, 2000

Decided: March 1, 2000

Before LUTTIG and MOTZ, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Keith B. Marcus, BREMNER, JANUS & COOK, Richmond, Vir-
ginia, for Appellant. Helen F. Fahey, United States Attorney, N.
George Metcalf, Assistant United States Attorney, Richmond, Vir-
ginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Larry Roscoe Gunnell, Jr. appeals his conviction on the sole count
of aiding and abetting and possession of crack cocaine with intent to
distribute. See 18 U.S.C. § 2 (1994) & 21 U.S.C.A. § 841(a)(1) (West
1999). Gunnell argues that the district court erred by denying his
motion to suppress, that insufficient evidence supports his conviction,
and that the district court's bias denied him due process of law. After
a thorough review of the record, we affirm.

Gunnell first argues that the district court erroneously denied his
motion to suppress evidence found during a search of his vehicle
because the police transformed their initially legitimate traffic stop of
his vehicle into an illegal seizure when they detained him for over
forty-five minutes and when their questioning exceeded the scope of
the initial stop. While Gunnell asserts that he was detained for forty-
five minutes, the record clearly demonstrates that the officer returned
Gunnell's license, registration, and insurance card within twelve min-
utes of being pulled over, thereby effectively concluding the traffic
stop. See United States v. Sullivan, 138 F.3d 126, 133 (4th Cir. 1998).
Additionally, Gunnell's assertion that the police exceeded the pur-
poses of the stop by questioning him about the contents of his vehicle
before concluding the traffic stop is also belied by the record. The
record reflects that the officer asked about the presence of illegal
objects in the vehicle only after returning Gunnell's papers.

Gunnell responded to the inquiry about illegal objects by telling the
officer he could check himself. Gunnell argues that he withdrew his
consent prior to the discovery of incriminating evidence by stating
that he wished to leave, but that police continued to search. Again, the
record refutes Gunnell's claim. Even construing Gunnell's statement
that he wished to leave as a withdrawal of his consent, we find that
the police had probable cause prior to the statement. When Gunnell

                    2
made this statement the officers had already found a twenty-dollar bill
in the right vent and black mesh concealing a plastic bag apparently
filled with money in the central vent. Additionally, the officers had
also discovered, by this time, marijuana residue in the glove box, and
evidence that someone had possibly tampered with the vehicle's ven-
tilation system to secure a hidden compartment. Therefore, we hold
that the district court correctly denied Gunnell's suppression motion.

Next, Gunnell argues that insufficient evidence supports his con-
viction because the evidence did not show beyond a reasonable doubt
that he knew drugs or money were hidden in the vehicle. Gunnell
essentially argues that flight alone does not constitute knowledge. We
find Gunnell's argument unpersuasive.

On direct appeal, we must sustain the district court's judgment "if
there is substantial evidence, taking the view most favorable to the
Government, to support it." Glasser v. United States, 315 U.S. 60, 80
(1942). When challenging the evidentiary sufficiency, this Court will
consider both direct and circumstantial evidence. See United States v.
Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). Moreover, knowledge
can be shown by circumstantial evidence. See United States v.
Grubbs, 773 F.2d 599, 601 (4th Cir. 1985).

It is not the flight alone, but the timing of it, that suggested Gun-
nell's knowledge of the presence of drugs in this case. Only after the
officers' initial discovery of the twenty-dollar bill and concealing
black mesh did Gunnell ask to leave. Then, only after the officer
began removing the vent blades that concealed the drugs did Gunnell
flee. Furthermore, Gunnell's claim that he had no dominion or control
over the drugs is refuted by his knowledge of the drugs and his
dominion and control over the vehicle hiding them. When viewing all
evidence in the light most favorable to the Government, we hold that
the district court properly found the evidence sufficient to convict.

Finally, Gunnell argues that a comment the district judge made
during the trial indicates that the judge was biased against him by
determining his guilt before the trial started. Because Gunnell failed
to preserve this error at his trial we review his claim under the plain
error rule. See Fed. R. Crim. P. 52(b); United States v. Brewer, 1 F.3d
1430, 1434 (4th Cir. 1993). Under the plain error rule, we will only

                    3
correct those errors which are "particularly egregious" and that
amount to "a miscarriage of justice." United States v. Jarvis, 7 F.3d
404, 410 (4th Cir. 1993). Under this rule, Gunnell must show that a
plain error occurred that prejudiced his substantial rights and seri-
ously affected the fairness and integrity of the judicial proceedings.
See Brewer, 1 F.3d at 1434-35.

Gunnell cannot make a showing of prejudice. The evidence of guilt
in this case revolved around Gunnell's flight and the circumstances
leading to it. The district court heard all this evidence prior to trial,
at the suppression hearing, and properly formulated opinions about
the evidence at that time. Because Gunnell offered no additional evi-
dence concerning his flight or the circumstances leading up to it, the
fact that the district court's opinion did not change does not reflect
bias or prejudice.

Accordingly, we affirm the conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                     4